 



Exhibit 10.11
THE HOUSTON EXPLORATION COMPANY
2004 LONG TERM INCENTIVE PLAN
EMPLOYEE RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (the “Agreement”) is made between The
Houston Exploration Company, a Delaware corporation (the “Company”), and «Name»
(the “Employee”). The Company considers that its interests will be served by
granting Employee shares of restricted common stock of the Company as an
inducement for his or her continued and effective performance of services to the
Company. The Board of Directors has adopted, and the stockholders have approved,
The Houston Exploration Company 2004 Long Term Incentive Plan (the “Plan”). The
Employee has been designated as a participant in the Plan.
     IT IS AGREED:
     § 1 Grant. On «date» (the “Grant Date”), the Company hereby grants to the
Employee a Restricted Stock Award (the “Award”) for «_of_shares» shares of the
common stock of the Company, $.01 par value per share, subject to adjustment as
provided in the Plan.
     § 2 Vesting and Forfeitures. Subject to the accelerated vesting provisions
set forth below, Employee will vest in 100% of the Restricted Stock covered by
this Award on the third anniversary of the Grant Date provided that Employee
remains in the continuous employment of the Company through that date. If
Employee’s employment with the Company terminates for any reason prior to the
third anniversary of the Grant Date, then Employee shall forfeit all Restricted
Stock covered by this Award except to the extent that accelerated vesting is
provided below. For purposes of this § 2, employment with an Affiliate of the
Company shall be deemed employment with the Company, references in this § 2 to
the Company shall include any Affiliate that employs Employee, and transfers
between the Company and its Affiliates shall not be treated as a termination of
employment for purposes of the Plan or this Agreement. Any shares of Restricted
Stock forfeited by Employee under this § 2 (together with any distributions made
with respect to the shares that have been held by the Company) shall
automatically revert back to the Company. Once vested, shares of Restricted
Stock are no longer subject to any risk of forfeiture or transfer restriction
under the Plan.
Notwithstanding the foregoing, accelerated vesting prior to the third
anniversary of the Grant Date will occur under the following two sets of
circumstances. First, if Employee’s employment is terminated due to Employee’s
death, Disability (as defined in the Plan), retirement (as defined by the
Committee), or Employee’s involuntary termination by the Company for any reason
other than cause (as determined by the Committee). Second, if a Change in
Control (as defined in the Plan) occurs, Employee will vest in all of the
Restricted Stock covered by this Award provided that Employee has been
continuously employed by the Company until such Change in Control.
In addition to the prescribed acceleration provided in the preceding paragraph,
and notwithstanding anything to the contrary in this § 2, the Board may
accelerate (subject to the limitations of the Plan) the vesting of all or a
portion of the Restricted Stock covered by this Award at any time and for any
reason.
     § 3 Stockholder Rights. Employee will have the right to vote the shares of
Restricted Stock while the shares remain subject to forfeiture under § 2. Any
cash or stock dividends or other distributions of property made with respect to
shares that remain subject to forfeiture under § 2 will be held by the Company,
and Employee’s rights to receive such dividends or other property will vest
under § 2 at the same time as the shares with respect to which the dividends or
other property are attributable and will be payable in the form of Stock as
provided in the Plan. If Employee forfeits shares under § 2, Employee

1



--------------------------------------------------------------------------------



 



will at the same time forfeit Employee’s right to vote the shares and to receive
dividends paid with respect to the shares.
     § 4 Stock Certificates. The Company will issue a stock certificate for the
shares of Restricted Stock in the name of Employee upon Employee’s execution of
the irrevocable stock power in favor of the Company attached hereto as
Exhibit A. The Company will hold the stock certificate representing such shares
and any distributions made with respect to such shares until such time as the
shares have vested or have been forfeited. As soon as practicable after each
vesting date, the Company will transfer to Employee or Employee’s delegate
physical custody of a stock certificate reflecting the shares that have vested
and become nonforfeitable on such date (and also reflecting any distributions
made with respect to such shares that have been held by the Company).
     § 5 No Transfer. Employee shall have no right to transfer or otherwise
alienate or assign Employee’s interest in any shares of Restricted Stock before
Employee vests in the shares under § 2.
     § 6 Rule 16b-3. The Company shall have the right to amend this Restricted
Stock grant to withhold or otherwise restrict the transfer of the shares of
Restricted Stock to Employee as the Company deems appropriate in order to
satisfy any condition or requirement under Rule 16b-3 to the extent Section 16
of the 1934 Act might be applicable to the grant or transfer.
     § 7 Other Laws. The Company may refuse to transfer shares of Restricted
Stock to Employee if the Compensation and Management Development Committee (the
“Committee”) receives the written opinion of a nationally recognized law firm to
the affect that the transfer of such shares would violate any applicable law or
regulation, in which event the Company shall use all commercially reasonable
efforts to take such action as the Committee, upon consultation with legal
counsel, shall deem necessary in its sole discretion, to facilitate the legal
transfer of the shares as soon as practicable.
     § 8 Tax Withholding. Employee agrees that, no later than the date as of
which the restrictions on the Restricted Stock shall lapse with respect to all
or any of the Restricted Stock covered by this Agreement, Employee shall pay to
the Company (in cash or to the extent permitted by the Compensation and
Management Development Committee in its sole discretion, Stock held by Employee
whose Fair Market Value (as defined in the Plan) is equal to the amount of
Employee’s tax withholding liability) any federal, state or local taxes of any
kind required by law to be withheld, if any, with respect to the Restricted
Stock for which the restrictions shall lapse. The Company or its Affiliates
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to Employee any federal, state or local taxes of any
kind required by law to be withheld with respect to the shares of Restricted
Stock. The Company may refuse to transfer to Employee stock certificates held by
the Company if Employee fails to comply with any withholding obligation.
     § 9 Governing Law. The Plan and this Agreement are governed by the laws of
the State of Texas.
     § 10 Binding Effect. This Agreement is binding upon the Company, its
Affiliates and Employee and their respective heirs, executors, administrators
and successors.
     § 11 Headings and Sections. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any references to sections (§) in this
Agreement shall be to sections (§) of this Agreement unless otherwise expressly
stated as part of such reference.
     § 12 Resolution of Disputes. In the event of any difference of opinion
between Employee and the Company concerning the meaning or effect of the Plan or
this Agreement, such difference shall be resolved by the Compensation and
Management Development Committee.

2



--------------------------------------------------------------------------------



 



     § 13 Plan and Award Agreement. This Award is subject to all of the terms
and conditions in this Agreement and in the Plan. If a determination is made
that there is conflict between the terms of Employee’s employment agreement (if
any), the Plan and this Agreement, the employment agreement shall control, and
if the Plan and this Agreement conflict, the terms of the Plan shall control.
All of the capitalized terms not otherwise defined in this Agreement will have
the same meaning in this Agreement as in the Plan. A copy of the Plan is
provided with this agreement and will be available to Employee upon request to
the Secretary of the Company.
     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
effective as of the Grant Date.

     
 
  THE HOUSTON EXPLORATION COMPANY
 
   
 
   
 
   
 
   
 
   
 
  Officer
 
   
 
   
 
  «Name»
 
  Employee

3



--------------------------------------------------------------------------------



 



Exhibit A
IRREVOCABLE STOCK POWER
     For value received, as a condition to the issuance to the undersigned of
the «M_of_shares» shares of restricted common stock (the “Restricted Stock”) of
The Houston Exploration Company (the “Company”) subject to that certain
Restricted Stock Award Agreement dated as of October 25, 2005 (the “Agreement”),
the undersigned hereby assigns and transfers to the Company, effective upon the
occurrence of any forfeiture event described in the Agreement, any then-unvested
shares of Restricted Stock for purposes of effecting any forfeiture called for
under § 2 of the Agreement, and does hereby irrevocably give the Company the
power (without any further action on the part of the undersigned) to transfer
such shares of stock on the books of the Company to effect any such forfeiture.
This irrevocable stock power shall expire automatically with respect to the
shares of stock subject to such Restricted Stock grant on the date such shares
of stock are no longer subject to forfeiture under § 2 of the Agreement or, if
earlier, immediately after such a forfeiture has been effected with respect to
such shares of stock.

     
 
  Signature
 
   
 
     
 
  «Name»
 
     
 
   
 
  Date

4